Letton, J.
I concur in the conclusion reached. I think the action cannot be maintained for two reasons:
(1) Granting that the relation between the plaintiff and the deceased was a partnership relation, the plaintiff’s interest was not in the land itself, but in the profits derived from the transaction. This was a personal liability of the deceased, and, consequently, a liability of his estate, for Avhich the administrator Avas answerable out of the estate. To hold that the plaintiff could follow the land itself would be to say that the alleged oral contract gave her an interest in the land, which would be obnoxious to the statute *583of frauds. If the alleged partnership had been to deal in live stock or merchandise, the title to which was taken in the name of the deceased, his estate would be liable to account to the other partner. The fact that the property, Avhich is alleged to have been the subject of the partnership, was real estate does not change the rule. It is not the property itself, but her interest in the profits derived from the same, which the plaintiff is seeking to recover, and this, in my view, is the only theory upon which she may maintain such an action. Everhart’s Appeal, 106 Penn. 349; Bunnel v. Taintor, 4 Conn. 568; McElroy v. Swope, 47 Fed. 380.
(2) The plaintiff properly filed her claim in the county court of Buffalo county against the estate for her share of the profits. A demurrer to this claim was filed, was •sustained by the county judge, and her action dismissed. No appeal was taken, and this judgment stands in full force and effect. The county judge testified, in substance, that the attorney for plaintiff said he would withdraw it or it could be dismissed, but that, a demurrer or objection having been filed, he thought he would make some order upon it, and he made the order dismissing or disallowing the claim; that there never was any hearing upon the merits. This testimony is not sufficient to vacate, set aside or annul the adjudication of the claim, as shown trpon the records. If the judgment was inadvertently rendered or made by mistake, the plaintiff’s remedy was to have it set aside by the means provided by law for that purpose. Until this is done, it stands as an adjudication, and cannot be obliterated by parol testimony, either of the judge who rendered it or of any other individual. As it now' stands, it finally adjudicates the plaintiff’s claim against her, and she cannot maintain another action upon the same cause.